DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-3, the genes of figure 3A (which is illegible), PARADIGM, point mutation and exome sequencing in the reply filed on 10/20/2021 is acknowledged.
The response is not fully responsive to the restriction requirement as the response elected a combination of genes but did not elect a pathway.  However to promote compact prosecution and customer service the instant application will be examined in view of the response.  However amendments of the pending claims to require a specific pathway will result in further search and consideration and new grounds of rejection.
Claims 17, 19, 2-23, 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claims 1-3, 16, 18, 20 and 24 are being examined.
Priority
The instant application was filed 11/27/2019 and  is a national stage entry of PCT/US2018/035410, with an international filing date: 05/31/2018 and claims priority from provisional application 62513942, filed 06/01/2017.
119(e), 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/513,942, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not support treating based on the omics data.  Thus the instant claims are given priority to the filing date of the PCT 5/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021, 5/112/2021, 5/10/2021, 5/6/2021, 2/4/2020 are being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the ..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 3A is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Objections
Claims 1-3, 16, 18, 20 and 24 are objected to because of the following informalities:  
Claim 1 recites, “predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment.”  This is awkward and should be amended to recite, “predicting prognosis of a tumor in a patient to anti-tumor treatment.”
Further claim 1 recites, “wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment.”  The claim has no active steps in which response to anti-tumor treatment is determined.  Thus it is unclear how this relates to the active steps of the claim and/or how this is determined.
Claims 2-3, 16, 18, 20 and 24 are objected to as they depend from claim 1.

Claim 18 is objected to as it recites “RPP2I, KLHDC 10, OXCT1, NUPR2, PHYH, POGK, RAB17, BTCN1, MRPL36, MARBELD2, MRPS30, PLA2G16, BEX4, BEX2, KIAA0319L, TMEM25, USMG5, TYWI, DCTPP1, NIT2, CRACR2B, ST14, Clorfl12, GLB1L2, TOMM34, NUDCD3, ZMYM4, NUPL2, LANCL2, RFWD2, DROSHA, TMC5, ZNF622, ZPR1, POLR3A, TRAPPC4, AIFM I, NCAPD3, EDRF 1, CI lorf73, SOAT1, KCNK1, VPS26B, CACULI, ARMC6, TCAIM, TMEM I06C, POLR2G, SYNE4, BAZ1B, ARHGAP8, TPD52L, P2RXI, FGF2, BMP2, SNTB 1, ABHD6” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Improper Markush Group
Claims 18, are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method of prognosing and treating a tumor.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of at least two genes.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The nucleotides sequence of each gene  have a unique sequence relative to the others.  The genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequences in different part of the human genome.  The only structural similarity present is that all genes are  nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prostate cancer.   The association between the claimed genes is not considered as ‘property’ as the association is a statistical construct, it is a conclusion based on analysis of a specific population and may not be present in subject outside of the population assayed.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 16, 18, 20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Independent claim 1 has been amended to require, “A method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor sample; determining a genomic mutation profile from an omics data set obtained from a tumor sample from the patient, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations; determining an RNA expression profile of a plurality of genes; obtaining a pathway model comprising a plurality of pathway elements; inferring a modified pathway activity by integrating the genomic mutation profile and the RNA expression profile into the pathway model; and administering the antitumor treatment to the patient, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements, and wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment.” The responses provide no indication where support for the amendment can be found.  Review and searching of the specification of reveal, “0067] Thus, the inventors further contemplate that, based on the modified pathway activities, and preferably based on the score derived from the modified pathway activities, a patient's record can be generated or updated, a new treatment plan can be recommended, or a previously used treatment plan can be updated. For example, where the metastasized tissue shows modified pathway activities that indicates 
Further the claims encompass any mutation, any omics, any RNA expression profile from any sample and the modified pathing is indicative of response to the antitumor therapies.
Any mutation is a genus.  Any omics is a genus with includes metabolomics, as well as proteomic, etc.  Further the claims encompass any RNA expression from any sample from any subject of any species.  This encompasses an enormous genus of species of animals encompasses as well as enormous genus of species of samples which would include muscle, tumor, air, etc.  Further the claims encompass any modified pathway that is indicative of any response either positive or negative response.
The specification in paragraph 0039 teaches analysis of 20 triple negative breast cancer subjects by omics analysis of up to 7 metastatic sites for each subject.  Paparagph 0039 teaches the samples were obtained from subject before and after treatment with cisplatin.  Paragraph 0040 teaches DNA, RNA and protein data can be obtained from the samples.  
The specification 0041 teaches omics data includes but is not limited to genomics, proteomics and transcriptomics.  Thus the specification teaches omics is broader than the RNA expression profiling of the claims.  

The specification in 0050 teaches detection of SNV (single nucleotide variants) and INDELS in biopsies and matched normal tissues.  The specification teaches the SNV were determined in biopsy (tumor) relative to normal tissues.
The specification in 0051 teaches whole genome sequencing of 4 patients immediately before and after cisplatin treatment.  The specification teaches the regulation of 300 genes was perturbed after cisplatin treatmen and 270 mutations on average were introduced per patient.  
Paragraph 0053 teaches 57 genes which were substantially perturbed in cisplatin sensitive biopsies relative to cisplatin resistant tumors.   The specification in paragraph 0059 teaches PARADIGM has been described in WO2011/139345A2, WO2013/062505A1 and WO2014/059036
The art of , Couzin-Frankel (Science Magazine (August 2010) pages 614-615) teaches, "Like many researchers interested in personalizing cancer treatment, Potti and Nevins were examining patterns of genetic behavior in tumor cells, called gene expression signatures. It has been a popular field in recent years, as physicians look for ways to give patients only the drugs that will help them the most. But the gene signatures used to define tumor types—and there are many candidates out there—have been difficult to replicate. Only a handful have seemed reliable enough to use in the clinic.”  Thus the post-filing art specifically teaches that gene signatures are not predictable in cancer therapy.

May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art teaches genetic variations and associations are often irreproducible.  Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  
Hegele (Arterioscler Thromb Vasc Biol. 2002;22:1058-1061) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication').  Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain.  Even in cases where an association between a particular gene and 
Additionally, Lucentini J. (The Scientist (Dec. 20, 2004), page 20) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).
	Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
The specification does not provide any mutations that are indicative of response 
Thus while the claims encompass any sample from any tumor of any species, any mutation profile from any tumor sample species of any species, any RNA profile from any tumor of any species, inferring pathway activity by any means based on RNA profiling and administering any antitumor treatment to the patient which is indicative of any response to the anti-tumor pathway, the teachings of the specification are limited to a single species of identifying genes differentially expressed in triple negative breast cancer samples in sensitive triple negative breast cancer samples relative to resistant triple negative breast cancer.
Claims 1-2, 16, 18, 20 and 24rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of detecting point mutations in cancer comprising:
Obtaining a tumor sample, isolating nucleic acids from the sample, sequencing nucleic acids isolated from the tumor sample.
does not reasonably provide enablement for any RNA expression profile from any species, any subject of any species any cance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 1 is drawn to a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor sample; determining a genomic mutation profile from an omics data set obtained from a tumor sample from the patient, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations; determining an RNA expression profile of a plurality of genes; obtaining a pathway model comprising a plurality of pathway elements; inferring a modified pathway activity by integrating the genomic mutation profile and the RNA expression profile into the pathway model; and administering the antitumor treatment to the patient, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements, and wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment.

	Claim 2 depends from claim 1 and draws the invention to wherein the tumor is a triple-negative breast cancer, and the antitumor treatment is cisplatin.
	Claim 16 depends from claim 1 and draws the invention to wherein the plurality of somatic mutations comprises a point mutation, an amplification, a deletion, and an insertion.
	Claim 18 depends from claim 1 and draws the invention to wherein at least two of the plurality of genes are selected from a group consisting of RPP2I, KLHDC 10, OXCT1, NUPR2, PHYH, POGK, RAB17, BTCN1, MRPL36, MARBELD2, MRPS30, PLA2G16, BEX4, BEX2, KIAA0319L, TMEM25, USMG5, TYWI, DCTPP1, NIT2, CRACR2B, ST14, Clorfl12, GLB1L2, TOMM34, NUDCD3, ZMYM4, NUPL2, LANCL2, RFWD2, DROSHA, TMC5, ZNF622, ZPR1, POLR3A, TRAPPC4, AIFM I, NCAPD3, EDRF 1, CI lorf73, SOAT1, KCNK1, VPS26B, CACULI, ARMC6, TCAIM, TMEM I06C, POLR2G, SYNE4, BAZ1B, ARHGAP8, TPD52L, P2RXI, FGF2, BMP2, SNTB 1, ABHD6.
	Claim 20 depends from claim 1 and draws the invention to wherein the genomic mutation profile is obtained from a whole genome sequencing, an exome sequencing, or RNAseq.

The amount of direction or guidance and the Presence and absence of working examples.
The specification in paragraph 0039 teaches analysis of 20 triple negative breast cancer subjects by omics analysis of up to 7 metastatic sites for each subject.  Paparagph 0039 teaches the samples were obtained from subject before and after treatment with cisplatin.  Paragraph 0040 teaches DNA, RNA and protein data can be obtained from the samples.  
The specification 0041 teaches omics data includes but is not limited to genomics, proteomics and transcriptomics.  Thus the specification teaches omics is broader than the RNA expression profiling of the claims.  
The specification in 0044 teaches that preferably the method is reflective of a tumor and matched normal sample.The instant claims require analysis of a single sample.  
The specification in 0050 teaches detection of SNV (single nucleotide variants) and INDELS in biopsies and matched normal tissues.  The specification teaches the SNV were determined in biopsy (tumor) relative to normal tissues.
The specification in 0051 teaches whole genome sequencing of 4 patients immediately before and after cisplatin treatment.  The specification teaches the regulation of 300 genes was perturbed after cisplatin treatmen and 270 mutations on average were introduced per patient.  

The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
	The art of , Couzin-Frankel (Science Magazine (August 2010) pages 614-615) teaches, "Like many researchers interested in personalizing cancer treatment, 
Baggerly (The Annals of Applied Sciences (2009) volume 3 pages 1309-1334) teaches, “High-th roughput biological assays such as microarrays let us ask very detailed questions about how diseases operate. and promise 10 let us personalize therapy. Data processing, however, is often not described well enough to allow for exact reproduction of the results, leading to exerci ses in "forensic bioinformat ics" where aspec ts of raw data and reported results are used to infer what methods must have been employed. Unfortunately, poor documentation can shift from an inconvenience to an active danger when it obscures not just methods but errors. In this report we examine several related papers purporting to use microarray-based signatures of drug sensitivity derived from  cell lines to predict patient response. Patients in clinical trials are currently being allocated to treatment arms on the basis of these results. However. we show in five case studies that the results incorporate several simple errors that may be putting patients at risk. One theme that emerges is that the most common errors are simple (e.g., row or column offsets); conversely. it is our experience that lhe most simple errors are common. We then discuss steps we are taking to avoid such errors in our own investigations.”  

The art teaches genetic variations and associations are often irreproducible.  Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  
Hegele (Arterioscler Thromb Vasc Biol. 2002;22:1058-1061) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that 
Additionally, Lucentini J. (The Scientist (Dec. 20, 2004), page 20) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).
	The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (PG Pub 2003/0092019), for example, teaches that SNPs in the CADPKL gene are not each 
	It is relevant to point out that in general the art is highly unpredictable with regard to the functionality of a given genomic polymorphism.  After a polymorphism is identified, it is unpredictable whether any such polymorphism would be associated with any phenotypic trait in every population.  For example, Hacker et al teaches that they were unable to confirm an association between a gene mutation and ulcerative colitis in a case where prior studies suggested such a relationship would exist since the relationship had been identified in a different population (see abstract, Gut, 1997, Vol. 40, pages 623-627).  Additionally, post-filing art reveals that most gene association studies are typically wrong.  Lucentini (The Scientist, 2004, page 20) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).

Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between RNA expression in any sample from any species and identifying modified pathways indicative of any response to a anti-tumor treatment.   Experimentation would be replete with unpredictable trial and error analysis because the teachings of the specification are limited to biopsy from triple negative breast cancer. The art demonstrates genes are differentially expressed in different tissues and cancers, one of skill in the art would have to recruit an enormous population of diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  One of skill in the art would thus have to determine if any gene, combination of genes from any sample from any species.
	Further the art teaches gene expression patterns in cancer are unpredictable.  Further the art teaches that mRNA expression is not predictable of protein levels.  Further one of skill in the art would have to determine how to identify modified pathway activity indicative of a response to an anti-tumor treatment based on a single sample as the specification merely describes differentially expression of genes before cisplatin treatment relative to after treatment.
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine how to identify mofied pathway activity by RNA expression and/or mutation analysis in any sample from any 
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-2, 16, 18, 20 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, however the last positive active step is drawn to administering the antitumor treatment to the patient, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements, and wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment..  Therefore it is unclear as to whether the method is drawn to predicting prognosis of treating a tumor in a patient in need thereof 
Claims 2, 16, 18 20 and 24 are rejected as they depend from claim 1.
Claim 24 recites, “PARADIGM pathway analysis).  This is a tradename.  MPEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Int J Clin Exp Pathol. 2014, Vol 7, No 4, pages1524-1533).
YANG, et al. RNA-seq reveals determinants of sensitivity to chemotherapy drugs in esophageal carcinoma cells. Yang discloses a method of predicting efficacy of an anti-tumor treatment (Abstract, "the sensitivities of two ESCC [esophageal squamous cell carcinoma] cell lines to 9 chemotherapy drugs were identified and the transcriptome of these two cell lines were investigated by RNA-seq, the correlation between the sensitivity to drugs and expression of some genes was attempted to construct. Eca-1 was more resistant to most of the chemotherapy drugs than Eca-109 cell line. RNA-seq results showed that there is dramatic difference in the basal expression between these two ESCC cell lines. Pathway analysis demonstrated that these differentially expressed genes were mainly enriched in Gai signaling, calcium signaling, cAMPmediated signaling, G-protein coupled receptor signaling and actin cytoskeleton signaling pathways. The molecules in Gai signaling (ADCY1 and SSTR3) and actin cytoskeleton signaling (MYH6 and MYH7) were highly expressed in multidrug-resistant Eca-1 cells, which were validated by quantitative PCR"), comprising: obtaining at least two samples 
 However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treating the subjects for cancer after inferring altered pathways.  The artisan would be motivated to prolong the life of the cancer patient.  The artisan would have a reasonable expectation of success as the artisan is merely treating known tumors by known means.
With regards to claim 16, 20 Yang teachesRNA-Seq which is a whole transcriptome sequencing and detects SNPs, which encompass a point mutation.
With regards to claim 18, Yang teaches whole exome sequencing thus rendering obvious the genes recited in claim 18.
Claim 1-2, 16, 18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong (San Antonio Breast Cancer Symposium (Dec 12-15, 2015) P6-05-08.
Soon-Shiong  teaches integrating whole exome sequencing data with RNASeg and quantitative proteomices in patients with triple negative breast cancer. (title).  Soon-Shiong teaches obtaining a tumor sample (patients and methods).  Soon-Shiong teaches determining mutation profile, RNA expression, and inferring pathways (FGFR2 mutations, PI3K mutations, IL6 amplification, KDR mutation, CDK6 amplification)(patients 1, 6, 11)

However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treating the subjects for cancer after inferring altered pathways.  The artisan would be motivated to prolong the life of the cancer patient.  The artisan would have a reasonable expectation of success as the artisan is merely treating known tumors by known means.
With regards to claim 2, Soon-Shiong  teaches integrating whole exome sequencing data with RNASeg and quantitative proteomices in patients with triple negative breast cancer. (title).  
With regards to claim 16, Soon-Shiong teaches a point mutation in FGFR2 and PIK3CA (patient 2.
With regards to claim 18, 20, Soon-Shiong  teaches integrating whole exome sequencing data with RNASeg and quantitative proteomices in patients with triple negative breast cancer. (title).   Whole exome sequencing encompasses are the recited genes.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong (San Antonio Breast Cancer Symposium (Dec 12-15, 2015) P6-05-08as applied to claims 1-2, 16, 18,20 above, and further in view of Vaske (WO2014059036A1).
The teachings of Soon-Shiong are set forth above.

However, Vaske teaches, “[0005] Outside genomic analysis, probabilistic graphical models have been used extensively in network analysis with landmark uses in the form of Bayesian Networks and Markov Random Fields. Several methods have successfully learned interactions from data through many different means, including relevance networks. More recently, PARADIGM (Pathway Recognition Algorithm using Data Integration on Genomic Models) is a genomic analysis tool described in WO2011/139345 and WO/2013/062505 and uses a probabilistic graphical model to integrate multiple genomic data types on curated pathway databases. Such model system advantageously allows individual samples to be assessed alone or within the context of a cohort of interest..”
Vaske teaches, “[0011] In especially preferred aspects, the omics processing module is configured to infer the interaction correlation using a probabilistic model, which uses a co-dependent and/or independent regulation model. Moreover, it is generally preferred that the probabilistic model further determines a significance of dependence between the plurality of the regulatory parameters and the activity of the path and/or a significance of conditional dependence between the regulatory parameters given an activity of the path. Additionally, it is contemplated that the probabilistic model further determines the sign of interaction for the regulatory parameters. 
Vaske teaches, “[0012] ‘Therefore, and viewed from a different perspective, the inventors also contemplate a method of generating a pathway model that includes a 
regulatory parameters. In yet another step, the pathway model is updated based on the
interaction correlations. Most typically, the omic datasets are obtained from a genomic
database, a BAM server, or a sequencing device.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use PARADIGM in the method of Soon-Shiong.  The artisan would be motivated to correlate the omics data with a medical treatment.  The artisan would have a reasonable expectation of success as the artisan is using known tools to examine gene expression data and identify pathways implicated in response to chemotherapy treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 16, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,339,274. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope
The instant claims are drawn to a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor sample; determining a genomic mutation profile from an omics data set obtained from a tumor sample from the patient, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations; determining an RNA expression profile of a plurality of genes; obtaining a pathway model comprising a plurality of pathway elements; inferring a modified pathway activity by integrating the genomic mutation profile and the RNA expression profile into the pathway model; and administering the antitumor treatment to the patient, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements, and wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment.
The claims of ‘274 are drawn to   A method of treating a patient having a virus-associated tumor, comprising: obtaining a biopsy sample from the virus-associated tumor of the patient and analyzing the biopsy sample to identify a non-patient nucleic acid in the virus-associated tumor; determining a plurality of nucleic acid sequences 
A method of making a patient-specific immunotherapeutic composition for treating a patient having a virus-associated tumor, comprising: obtaining a biopsy sample from the virus-associated tumor of the patient and analyzing the biopsy sample to identify a non-patient nucleic acid in the virus-associated tumor; determining a plurality of nucleic acid sequences encoding epitopes and a neoepitope having a length of between 5 and 30 amino acids by identifying overlaps between the non-patient nucleic acid and a reference nucleic acid of a virus known to be related to the virus-
Thus it would have been prima facie obvious to one of ordinary skill in the art at prior to the effective filing date of the claims that the teachings of ‘274 are encompassed by the claims of the instant application.  Specifically the neoepitope and HLA are omics data to a pathway which identify a tereatment. The artisan would be motivated to treat the patient for longer survival.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to analyze genomic data and treat patients.
Claims 1, 16, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10.532,089. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope
The instant claims are drawn to a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor 
The claims of ‘089 are drawn to A method of treating a patient diagnosed with a tumor using a guided immunotherapy, comprising: (a) receiving omics data for tumor cells in a first location in the patient and receiving omics data for tumor cells in a second location in the patient, wherein the omics data comprise whole genome DNA sequencing data or exome DNA sequencing data, wherein the first and second locations are anatomically different locations; (b) comparing the omics data for the tumor cells in the first location with matched normal omics data from the patient and comparing the omics data for the tumor cells in the second location with matched normal omics data from the patient to so identify respective DNA sequences that encode neoepitopes in the tumor cells of the first and second locations; wherein the neoepitopes are peptide sequences having a length of between 5 and 30 amino acids and include a mutation in the peptide sequences relative to an amino acid sequence in the matched normal omics data; (c) determining from a patient sample or the matched 
Thus it would have been prima facie obvious to one of ordinary skill in the art at prior to the effective filing date of the claims that the teachings of ‘089 are encompassed by the claims of the instant application.  Specifically the neoepitope and HLA are omics data to a pathway which identify a treatment. The artisan would be motivated to treat the patient for longer survival.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to analyze genomic data and treat patients.
Claim 1, 16, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/098611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor sample; determining a genomic mutation profile from an omics data set obtained from a tumor sample from the patient, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations; determining an RNA expression profile of a plurality of genes; obtaining a pathway model comprising a plurality of pathway elements; inferring a modified pathway activity by integrating the genomic mutation profile and the RNA expression profile into the pathway model; and administering the antitumor treatment to the patient, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements, and wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment.
The claims of ‘611 are drawn to A method of predicting a likely therapeutic outcome for immune therapy of a cancer with a checkpoint inhibitor, comprising: obtaining omics data from a tumor of the patient, wherein the omics data comprise at least one of whole genome sequencing data and RNA sequencing data; using pathway 
Thus it would have been prima facie obvious to one of ordinary skill in the art at prior to the effective filing date of the claims that the teachings of ‘611 are encompassed by the claims of the instant application.  Specifically the omics data to a pathway which identify a treatment. The artisan would be motivated to treat the patient for longer survival.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to analyze genomic data and treat patients.
Claim 1, 16, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/675462). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of predicting prognosis of treating a tumor in a patient in need thereof upon an anti-tumor treatment, the method comprising: obtaining a tumor sample from the patient and an omics data set from the tumor 
The claims of 672 are drawn to a method of processing omics data of a cancer tissue, comprising: obtaining transcriptomic data of the cancer tissue, wherein the transcriptomics data is associated with protein expression level of a plurality of proteins in the cancer tissue, and wherein the plurality of proteins is associated with a phenotype of the cancer tissue; stratifying the transcriptomics data into a subgroup of data, and clustering the subgroup of data; and subjecting the clustered subgroup of data to recursive feature elimination to obtain reduced transcriptomic data.
Claim 2 of 672 is drawn to wherein the cancer sample is a breast cancer sample, and in which the plurality of proteins includes at least one of an estrogen receptor, a progesterone receptor, and HER2. 
Claim 3 of 672  is draw to wherein the plurality of proteins includes at least one of a DNA repair protein, a cell cycle protein, and a protein encoded by a cancer driver gene. 

Claim 12 is drawn to further comprising a step of determining a treatment regimen based on at least one of the drug response, the overall survival, the disease free survival, and the progression free survival.
Claim 27 of 762 is drawn to further comprising treating a patient having the cancer tissue with a cancer treatment in the treatment regimen in a dose and a schedule sufficient to treat the cancer tissue.
The claims  of 672 encompass the limitations of the rejected claims and drug response.  The claims of 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims  of 672 encompass the limitations of the rejected claims, drug response, and treatment.  Thus it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date to the claims to treat subjects with a treatment implicated  as indicative to response based on one of the pathways examined.  The artisan would be motivated to use targeted therapy to minimize negative effects of therapy.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634